United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 11-3136
                                   ___________

United States of America,               *
                                        *
             Appellee,                  *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * Northern District of Iowa.
Leeman Joseph Patrick II,               *
                                        * [UNPUBLISHED]
             Appellant.                 *
                                   ___________

                             Submitted: February 29, 2012
                                Filed: March 7, 2012
                                 ___________

Before MURPHY, ARNOLD, and SHEPHERD, Circuit Judges.
                          ___________

PER CURIAM.

       Leeman Patrick II pleaded guilty to possession of child pornography. See 18
U.S.C. § 2252A(a)(5)(B), (b)(2). The district court1 sentenced him to 108 months in
prison and 8 years of supervised release. On appeal, his counsel have moved to
withdraw and filed a brief under Anders v. California, 386 U.S. 738 (1967), asserting
that the sentence was unreasonable.




      1
      The Honorable Linda R. Reade, Chief Judge, United States District Court for
the Northern District of Iowa.
      We disagree. The district court committed no significant procedural error in
sentencing Mr. Patrick, see United States v. Feemster, 572 F.3d 455, 461 (8th Cir.
2009) (en banc) (describing procedural error), and the sentence was substantively
reasonable, see United States v. Hubbard, 638 F.3d 866, 870-71 (8th Cir. 2011)
(reviewing sentence under deferential abuse-of-discretion standard, and according
presumption of reasonableness to sentence within advisory Guidelines range).

       Having independently reviewed the record under Penson v. Ohio, 488 U.S. 75
(1988), we find no nonfrivolous issue. Accordingly, we affirm the judgment of the
district court and grant counsel’s motion to withdraw, subject to counsel informing
appellant about procedures for seeking rehearing or filing a petition for certiorari.
                        ______________________________




                                         -2-